Case: 1:03-cv-00288-SJD-MRM Doc #: 270 Filed: 09/01/21 Page: 1 of 3 PAGEID #: 16024




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


 SIDDIQUE ABDULLAH HASAN,
 fka Carlos Sanders,

                        Petitioner,               :   Case No. 1:03-cv-288

        - vs -
                                                      District Judge Susan J. Dlott
                                                      Magistrate Judge Michael R. Merz

 TIMOTHY SHOOP, Warden,
 Chillicothe Correctional Institution
                                                  :
                        Respondent.


                                 DECISION AND ORDER


        This capital habeas corpus case is before the Court on Petitioner Siddique Abdullah

 Hasan’s Motion to Bifurcate (ECF No. 267). On August 10, 2021, Judge Dlott denied the Appeals

 of the Respondent Warden as to the Magistrate Judge’s Orders on Claims Eight and Nine and

 Claim Thirty-One (Order, ECF No. 266, 243). Therein, she ordered the parties to submit a joint

 scheduling order for discovery and evidentiary hearing on those claims. Id. at PageID 16012.

        However, the parties have “reached a good faith disagreement” over Petitioner’s desire to

 bifurcate the presentation of evidence on Claim Thirty-One from that on Claims Eight and Nine

 (Motion, ECF No. 267, PageID 16013). Petitioner argues that Claim Thirty-One, a mitigation

 phase ineffective assistance claim, differs substantially from Claims Eight and Nine, both of which

 are guilt phase ineffective assistance claims, proceeding under legal theories and requiring



                                                 1
Case: 1:03-cv-00288-SJD-MRM Doc #: 270 Filed: 09/01/21 Page: 2 of 3 PAGEID #: 16025




 different witnesses. Id. at PageID 16014. “Petitioner believes that such an approach [(bifurcation)]

 would, in the long run, be more efficient and better allow the parties to organize their efforts and

 resolve any logistical difficulties that might arise.” Id.

         The Warden contends that the three claims are interrelated as part of an overall argument

 of ineffective assistance of trial counsel, and notes that trial counsel will need to testify as to all

 three claims (Memo. in Opp., ECF No. 268, PageID 16018).1 Moreover, the Warden claims,

 “[s]ince the decision-making process by Hasan’s various prior counsel involve guilt phase and

 mitigation phase considerations, any ‘bifurcation’ of the evidentiary hearing would distort this

 process and inject uncertainty and confusion into the proceedings.” Id. at PageID 16019.

         The Magistrate Judge agrees with the Warden. Unlike, for example, claims of ineffective

 assistance at trial and on direct appeal, alleged ineffectiveness in the guilt and mitigation phases

 both fall within the scope of trial counsel and trial strategy. Thus, there will be overlap in the

 evidence across all three claims. The fact that counsel must testify as to all three claims is further

 support for having all three claims proceed together. Indeed, under Petitioner’s plan, the evidence

 would proceed on three tracks: (1) evidence specific to Claim Thirty-One at the first hearing; (2)

 attorney testimony relating to Claims Eight, Nine, and Thirty-One at the first hearing; and (3)

 evidence specific to Claims Eight and Nine at the second hearing. Contrary to Petitioner’s

 conclusory argument (Motion, ECF No. 267, PageID 16014), it is difficult to conceive how this

 setup would be more efficient than the Court hearing all the evidence at once.

         Finally, Petitioner states that he only seeks bifurcation for the purpose of presenting the



 1
  Petitioner concedes the latter argument and proposes that counsel testify only once as to all three issues (Motion,
 ECF No. 267, PageID 16015).

                                                          2
Case: 1:03-cv-00288-SJD-MRM Doc #: 270 Filed: 09/01/21 Page: 3 of 3 PAGEID #: 16026




 evidence, not for adjudication of the claims (Motion, ECF No. 267, PageID 16014). Yet, Petitioner

 fails to explain why a potentially lengthy delay between the presentation of evidence for and

 adjudication of Claim Thirty-One is preferable to a consolidated presentation and adjudication.

         For the foregoing reasons, Petitioner’s Motion to Bifurcate (ECF No. 267) is DENIED.

 The parties shall, not later than September 15. 2021, submit a joint proposed scheduling order for

 factual discovery and evidentiary hearing.2



 September 1, 2021.

                                                                           s/ Michael R. Merz
                                                                          United States Magistrate Judge




 2
   Although not necessary to the decision, the undersigned expresses concern with Petitioner’s statement that it will
 take between eight and eleven days to present evidence on the three claims (Petition, ECF No. 267, PageID 16015).
 Given the numerous writs of habeas corpus ad testificandum that will need to be issued, such a lengthy hearing will
 be approved by the Court only by a showing of clear need.

                                                          3
